Appeal by complainants from a decree of the late' assistant vice chancellor of the first circuit dismissing the complainant’s bill. The bill was filed by complainants as trustees, claiming to' be corporators and members, and to constitute as such the true and lawful corporation or board of trusJ tees of “ The Corporation of the German Reformed Church’ in-the city of New-York,” to obtain the possession and control of the books and papers, seal, funds, and other tempo-' ralities of the church and corporation. The chancellor being-satisfied from the testimony that the defendants and their adherents claiming to be the legitimate trustees of the corporation, and members ofthe church, have discontinued all intercourse with the classis, and refused to submit to its control; and that they have called- and sustained ministers belonging to the Lutheran Church, and others whose doctrines and church government were not in accordance either with the’ Dutch .Reformed or the German Reformed Churches, decided-that the property and funds of the church had been perverted and misapplied to objects other than those to which they were’ intended to be devoted by the original founders and donors.
And he decreed the temporalities of the church to belong to the complainants and such others of the church and congregation as adhere to their ecclesiastical connexion with the’ classis of New-York, and are recognized by that body.
Decree accordingly; and directing an account by the defendants, and ordering them to pay the costs of the suit and1 upon the appeal.